PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Parks, Sam
Application No. 16/042,860
Filed: July 23, 2018
For: Techniques for Integrating Wireless Functionality in a Power Outlet

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 09, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 25, 2020.  The issue fee was timely paid on February 25, 2021.  Accordingly, the application became abandoned on February 26, 2021.  A Notice of Abandonment was mailed March 04, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an inventor’s Oath/declaration for Sam Parks, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management (ODM) for further processing into a patent.






/JOANNE L BURKE/Lead Paralegal Specialist, OPET